Citation Nr: 0516919	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-34 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had verified active military service from May 
1966 to May 1972.  The veteran also had various periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which in pertinent part denied 
service connection for a bilateral ankle disability.  The 
veteran disagreed with this decision and a statement of the 
case (SOC) was issued in October 2003.  The veteran 
subsequently filed a timely VA Form 9 and indicated he was 
appealing only the issue of service connection for a right 
ankle disability.  

In April 2004, the RO issued a rating decision confirming a 
50 percent evaluation for post-traumatic stress disorder 
(PTSD); denying service connection for a heart disorder 
secondary to PTSD; denying service connection for leukemia; 
and denying entitlement to a total disability rating based on 
individual unemployability (TDIU).  In September 2004, the RO 
denied service connection for a right hip disability and also 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disability.  On review, these issues have not been perfected 
for appeal and they are not for consideration by the Board at 
this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends he is entitled to service connection for 
a right ankle disability.  Service medical records indicate 
that in March 1965, the veteran injured his right ankle 
during a parachute jump.  The ankle was swollen and tender.  
X-rays revealed a small fragment avulsed from the distal 
aspect of the right fibula, slightly displaced.  Notes 
indicate an undisplaced avulsion fracture right lateral 
malleolus.  The veteran was given a short leg walker for 
three weeks and restricted from airborne training for a 
period of three weeks.  

The October 2003 supplemental statement of the case states 
that the record does not show that the veteran sustained 
injury or other trauma to the right ankle during a period of 
active duty or while performing military duties during a 
period of ACDUTRA.  Information in the claims folder 
indicates that the veteran was discharged from the United 
States Army Reserve in December 1964 to enlist in the regular 
army.  A DD-214 indicates the veteran entered service on May 
13, 1966 and was discharged on May 12, 1966 and that he had 
active service during that period of 1 year, 4 months, and 25 
days.  Fifteen weeks of Special Forces training in 1965 was 
also noted.  The dates on this DD-214 appear illogical.  The 
Board notes that the 1 year, 4 months, and 25 days of active 
service would coincide with an entry date of approximately 
December 1964.  

Subsequent DD-214 shows that the veteran entered active duty 
on May 13, 1966 and was discharged on May 12, 1972.  On 
review of the claims folder including service medical 
records, it appears that the veteran was on active duty at 
the time of his right ankle injury in March 1965.  It does 
not appear, however, that this service has been verified and 
attempts at verification should be made.  

The Board further notes that the term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty or from an acute myocardial infarction, 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6 (2004).  

The veteran reported medical treatment at the VA medical 
center (VAMC) in Bay Pines for various medical problems, 
including his right ankle, for the period from 1999 to the 
present.  On review, the claims folder contains outpatient 
records from this facility for the periods from approximately 
September 2000 to August 2003 and from November 2003 to April 
2004.  Pursuant to the duty to assist, additional VA records 
should be requested.

The veteran underwent a VA joints examination in August 2003.  
The claims folder was not available for review.  The veteran 
complained of pain in both ankles, more the right than the 
left.  X-rays of the bilateral ankles in May 2002 showed no 
acute fracture or dislocation; minimal soft tissue swelling; 
and degenerative joint disease with probable united old 
fracture of the lateral malleolus.  Assessment was service-
connected injury to both ankles, with history of fracture of 
the distal fibula of the left ankle, with old ununited 
fracture of the lateral malleolus, and degenerative joint 
disease, as well as soft tissue swelling of the right ankle.  
It is unclear whether the veteran currently has a right ankle 
disability and if so, whether it is related to the in-service 
right ankle injury.  Thus, the Board finds that additional 
examination is warranted.  

Accordingly, this case is REMANDED as follows:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate agency to verify the 
veteran's military service from December 
1964 to May 1966.  

2.  The RO should ensure that all VAMC 
Bay Pines treatment records pertaining to 
the veteran's right ankle for the period 
from January 1999 to the present are 
obtained.  Specifically, the RO should 
request records from this facility for 
the periods from January 1999 to 
September 2000; August 2003 to November 
2003; and April 2004 to the present.  All 
records received should be associated 
with the claims folder.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the nature and 
probable etiology of any right ankle 
disability.  

If the veteran is diagnosed with a 
current right ankle disability, the 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's right ankle disability is 
related to his military service or events 
therein, to include the March 1965 right 
ankle injury.  

The veteran's claims folder must be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report.  

4.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
right ankle disability.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




